DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers filed on 12/21/2020 as required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/21/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
A control module in claim 6.
A conversion module in claim 6.
A current control module in claim 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. A review of the specification has returned the following respective structures:
Control module 320
Conversion module 310-1
Current control module 310-2
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In the claims:
1. (Currently Amended) A method for regulating [[the]]a duty cycle of a controlled current signal (Imes) of a conversion module (310-1) of a DC-to-DC voltage converter (310) of a control computer (30) for controlling a combustion engine (20) of a motor vehicle (1), said combustion engine (20) comprising fuel injectors (210), said control computer (30) comprising a microcontroller (300), [[a]]the DC-to-DC voltage converter (310) and a control module (320) for controlling the fuel injectors (210), said DC-to-DC voltage converter (310) comprising: 
[[a]]the conversion module (310-1), configured to convert a DC voltage delivered by a power supply battery (10) of the motor vehicle (1) into a DC output voltage (Vs) of higher value delivered to the control module (320) for controlling the fuel injectors (210) by generating [[a]]the controlled current signal (Imes),
a current control module (310-2) configured to control said controlled current signal (Imes) of the conversion module (310-1), said controlled current signal (Imes) exhibiting an alternation of phases of peaks of positive amplitude, allowing the conversion module (310-1) to be controlled so that it delivers power allowing a target output voltage of the DC-to-DC voltage converter (310) to be reached, and of phases of rest during which the value of said controlled current signal (Imes) is zero, thus defining the envelope of the controlled current signal (Imes), a peak phase followed by a consecutive rest phase constituting a cycle and the ratio of the duration of a peak phase to the duration of the corresponding cycle constituting the duty cycle of the envelope of the controlled current signal (Imes) at a given time, 
said method comprising:
a step (E1) of measuring, by means of the microcontroller (300), 
when the value of the duty cycle is lower than a predetermined threshold, a step (E2A) of controlling, by means of the microcontroller (300), the current control module (310-2) so that said current control module (310-2) decreases the amplitude of the controlled current signal (Imes) and that the duty cycle of the envelope of said controlled current signal (Imes) thus tends toward said predetermined threshold,
when the value of the duty cycle is higher than said predetermined threshold, a step (E2B) of controlling, by means of the microcontroller (300), the current control module (310-2) so that said current control module (310-2) increases the amplitude of the controlled current signal (Imes) and that the duty cycle of the envelope of said controlled current signal (Imes) thus tends toward said predetermined threshold.

2. (Original) The method as claimed in claim 1, wherein the microcontroller (300) provides the current control module (310-2) with a predetermined amplitude value to be reached for the controlled current signal (Imes).

3. (Previously Presented) The method as claimed in claim 1, wherein the value of the duty cycle is between 70 and 95%.

4. (Previously Presented) The method as claimed in claim 3, wherein the value of the duty cycle is between 85 and 90%.

5. (Currently Amended) The method as claimed in claim 4, wherein the value of the duty cycle is about 90%.

6. (Currently Amended) A control computer (30) for controlling a combustion engine (20) of a motor vehicle (1), said combustion engine (20) comprising fuel injectors (210), said control computer (30) comprising a microcontroller (300), a DC-to-DC voltage converter (310) and a control module (320) for controlling the fuel injectors (210), said DC-to-DC voltage converter (310) comprising:
a conversion module (310-1), configured to convert a DC voltage delivered by a power supply battery (10) of the motor vehicle (1) into a DC output voltage (Vs) of higher value delivered to the control module (320) for controlling the fuel injectors (210) by generating a current signal (Imes),
a current control module (310-2) configured to control said current signal (Imes) of the conversion module (310-1), said "controlled" current signal (Imes) exhibiting an alternation of phases of peaks of positive amplitude, allowing the conversion module (310-1) to be controlled so that it delivers power allowing a target output voltage of the DC-to-DC voltage converter (310) to be reached, and of phases of rest during which the value of said controlled current signal (Imes) is zero, thus defining the envelope of the controlled current signal (Imes), a peak phase followed by a consecutive rest phase constituting a cycle and the ratio of the duration of a peak phase to the duration of the corresponding cycle constituting the duty cycle of the envelope of the controlled current signal (Imes) at a given time, 
wherein said control computer (30) being characterized in that the microcontroller (300) is configured:
to measure the duty cycle of the envelope of the controlled current signal (Imes),
when the value of the duty cycle is lower than a predetermined threshold, to control the current control module (310-2) so that said current control module (310-2) decreases the amplitude of the controlled current signal (Imes) and that the duty cycle of the envelope of said controlled current signal thus tends toward said predetermined threshold,
when the value of the duty cycle is higher than said predetermined threshold, to control the current control module (310-2) so that said current control module (310-2) increases the amplitude of the controlled current signal (Imes) and that the duty cycle of the envelope of said controlled current signal (Imes) thus tends toward said predetermined threshold.

7. (Currently Amended) The control computer (30) as claimed in claim 6, wherein the microcontroller (300) is configured to provide the current control module (310-2) with a predetermined amplitude value to be reached for the controlled current signal (Imes).

8. (Currently Amended) The control computer (30) as claimed in claim 6, wherein the value of the duty cycle is between 70 and 95%.

9. (Currently Amended) The control computer (30) as claimed in claim 8, wherein the value of the duty cycle is between 85 and 90%.

10. (Currently Amended) The control computer (30) as claimed in claim 9, wherein the value of the duty cycle is about 90%.

11. (Previously Presented) The method as claimed in claim 2, wherein the value of the duty cycle is between 70 and 95%.

12. (Previously Presented) The method as claimed in claim 11, wherein the value of the duty cycle is between 85 and 90%.

13. (Previously Presented) The control computer (30) as claimed in claim 7, wherein the value of the duty cycle is between 70 and 95%.

14. (Previously Presented) The control computer (30) as claimed in claim 13, wherein the value of the duty cycle is between 85 and 90%.

Allowable Subject Matter
Claims 1-14 are allowed.
The following is an Examiner’s statement of reasons for allowance:
MASUNAGA (DE 102015103907, provided by Applicant on 12/21/2020 IDS) and YANG (US 2009/0096427) are considered to be the closest prior art of record.
Regarding claim 1, MASUNAGA discloses a method for regulating a duty cycle of a controlled current signal (charging current, 3rd trace from bottom, Fig. 6) of a conversion module (52) of a DC-to-DC voltage converter of a control computer (11) for controlling a combustion engine (pg. 2 line 5) of a motor vehicle (pg. 2 line 6), said combustion engine comprising fuel injectors (L1-L4), said control computer comprising a microcontroller (71), the DC-to-DC voltage converter and a control module (66+67c) for controlling the fuel injectors, said DC-to-DC voltage converter comprising: 
⦁	the conversion module configured to convert a DC voltage delivered by a power supply battery (VB) of the motor vehicle into a DC output voltage (Vc) of higher value delivered to the control module (66) for controlling the fuel injectors by generating the controlled current signal (charging current, 3rd trace from bottom, Fig. 6),
⦁	a current control module configured to control said controlled current signal of the conversion module (pg. 9 line 5-22), said controlled current signal exhibiting an alternation of phases of peaks of positive amplitude (Fig. 6), allowing the conversion module to be controlled so that it delivers power allowing a target output voltage of the DC-to-DC voltage converter to be reached, and of phases of rest during which the value of said controlled current signal is zero (Fig. 6), thus defining the envelope of the controlled current signal (Fig. 6), a peak phase followed by a consecutive rest phase constituting a cycle and the ratio of the duration of a peak phase to the duration of the corresponding cycle constituting the duty cycle of the envelope of the controlled current signal at a given time (inherent, Fig. 6).
YANG teaches a method comprising a step (0007 lines 4-7) of measuring, by means of a microcontroller (102), of a duty cycle of the envelope of a controlled current signal (charging current, 0007 line 6).
The prior art fails to teach or render obvious the claim limitation “when the value of the duty cycle is lower than a predetermined threshold, a step of controlling, by means of the microcontroller, the current control module so that said current control module decreases the amplitude of the controlled current signal and that the duty cycle of the envelope of said controlled current signal thus tends toward said predetermined threshold, when the value of the duty cycle is higher than said predetermined threshold, a step of controlling, by means of the microcontroller, the current control module so that said current control module increases the amplitude of the controlled current signal and that the duty cycle of the envelope of said controlled current signal thus tends toward said predetermined threshold” in the manner defined in the instant amended claim 1.
Regarding claim 6, MASUNAGA discloses a control computer (113) for controlling a combustion engine (pg. 2 line 5) of a motor vehicle (pg. 2 line 6) said combustion engine comprising fuel injectors (L1-L4), said control computer comprising a microcontroller (71), a DC-to-DC voltage converter and a control module (66+67c) for controlling the fuel injectors, said DC-to-DC voltage converter comprising:
⦁	a conversion module (52), configured to convert a DC voltage delivered by a power supply battery (VB) of the motor vehicle into a DC output voltage (Vc) of higher value delivered to the control module (66) for controlling the fuel injectors by generating a current signal (charging current, 3rd trace from bottom, Fig. 6),
⦁	a current control module  configured to control said current signal of the conversion module (pg. 9 line 5-22), said "controlled" current signal exhibiting an alternation of phases of peaks of positive amplitude (Fig. 6), allowing the conversion module to be controlled so that it delivers power allowing a target output voltage of the DC-to-DC voltage converter to be reached, and of phases of rest during which the value of said controlled current signal is zero (Fig. 6), thus defining the envelope of the controlled current signal (Fig. 6), a peak phase followed by a consecutive rest phase constituting a cycle and the ratio of the duration of a peak phase to the duration of the corresponding cycle constituting the duty cycle of the envelope of the controlled current signal at a given time (inherent, Fig. 6).
	YANG teaches a microcontroller (102) configured to measure a duty cycle of the envelope of a controlled current signal (charging current, 0007 lines 4-7).
The prior art fails to teach or render obvious the claim limitation “when the value of the duty cycle is lower than a predetermined threshold, to control the current control module so that said current control module decreases the amplitude of the controlled current signal and that the duty cycle of the envelope of said controlled current signal thus tends toward said predetermined threshold, when the value of the duty cycle is higher than said predetermined threshold, to control the current control module so that said current control module increases the amplitude of the controlled current signal and that the duty cycle of the envelope of said controlled current signal thus tends toward said predetermined threshold” in the manner defined in the instant amended claim 6.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK L GREENE whose telephone number is (571)270-7555. The examiner can normally be reached M-F 8:30-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on (571) 270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK L. GREENE/Examiner, Art Unit 3747                                                                                                                                                                                                        /HUNG Q NGUYEN/Primary Examiner, Art Unit 3747